                Case 19-50107-btb        Doc 10      Entered 02/02/19 22:03:01        Page 1 of 5
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                  Case No. 19-50107-btb
MATTHEW JUSTIN VILES                                                                    Chapter 7
MICHELLE LENA VILES
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0978-3           User: admin                  Page 1 of 3                   Date Rcvd: Jan 31, 2019
                               Form ID: 309A                Total Noticed: 113


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2019.
db/jdb         +MATTHEW JUSTIN VILES,    MICHELLE LENA VILES,     6717 ROLLING MEADOWS DR., #2411,
                 SPARKS, NV 89436-0117
10689537       +Accounting Services Branch - Sacramento,      10000 Goethe Rd.,    Building C/2nd Flr.,
                 Sacramento, CA 95827-3567
10689538       +Action Revenue Recovery,    910 Bres Ave.,     Monroe, LA 71201-5955
10689556        CMRE Financial Services,    3075 E. Imperial Highway, #200,      Brea, CA 92821-6753
10689549       +Cal Linda Freeport, LLC,    6490 S. McCarran, Bldg. E,      Reno, NV 89509-6128
10689552       +Cbassociates,    P. O Box 150,    Fairfield, CA 94533-0150
10689555       +Chapman Financial Services,     316 North 4th Street,    Po Box 7100,
                 Coeur d’Alene, ID 83816-1940
10689554       +Chapman Financial Services,     Po Box 7100,    Coeur D Alene, ID 83816-1940
10689557       +Collection Service of Nevada,     777 Forest St,    Reno, NV 89509-1711
10689558       +Collection Service/Nevada,     777 Forest St,    Reno, NV 89509-1711
10689559       +Collection Service/Nevada,     Attn:Bankruptcy,    777 Forest St,    Reno, NV 89509-1711
10689561        Comenity Bank,    P.O. Box 165950,    San Antonio, TX 78265-9450
10689580       +First Responder EMS-Sacramento,     333 Huss Dr.,    Ste. 1,    Chico, CA 95928-8242
10689583       +GC Services Collection Agency,     P.O. Box 7835,    Baldwin Park, CA 91706-7835
10689586       +Grant & Weber Inc,    5586 S Fort Apache Rd,     Las Vegas, NV 89148-7682
10689588       +Great Lakes Higher Edu Corp,     Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860
10689587        Great Lakes Higher Edu Corp,     111000 Usa Prkwy,    Fishers, IN 46037
10689590       +H. P. Sears Co., Inc.,    Attn: Bankruptcy,     2000 18th St,    Bakersfield, CA 93301-4292
10689589       +H. P. Sears Co., Inc.,    Pob 2307,    Bakersfield, CA 93303-2307
10689599       +LendingClub,    Attn: Bankruptcy,    71 Stevenson St, Ste 1000,     San Francisco, CA 94105-2967
10689602       +Monarch Recovery Management, Inc.,     3260 Tillman Dr., Ste. 75,     Bensalem, PA 19020-2059
10689607       +NCB Management Services,    1 Allied Drive,     Trevose, PA 19053-6945
10689608       +NCB Management Services,    Attn: Bankruptcy,     One Allied Drive,    Trevose, PA 19053-6945
10689603       +National Business Factors Group,     969 Mica Dr,    Carson City, NV 89705-7170
10689604       +National Business Factors Group,     Attn: Bankruptcy,     969 Mica Drive,
                 Carson City, NV 89705-7170
10689609       +New Cingular Wireless PCS,     1025 Lenox Park Blvd., NE,     Atlanta, GA 30319-5309
10689610       +Nina and John Balzer,    4190 Rancheria Road,     Fallon, NV 89406-4383
10689612       +North Shore Collection Agency,     270 Spagnoli Rd.,    Suite 110,    Melville, NY 11747-3515
10689615       +Overstock Store Card,    P.O. Box 659450,     San Antonio, TX 78265-9450
10689616       +Performant Recovery, Inc.,     P.O. Box 9054,    Pleasanton, CA 94566-9054
10689621       +Radius Global Solutions LLC,     P.O.Box 390905,    Minneapolis, MN 55439-0905
10689622       +Remsa,   450 Edison Way,    Reno, NV 89502-4117
10689623        Revenue Recovery Inc.,    43920 Margarita Rd.,     Ste. F,    Temecula, CA 92592-2736
10689624        Saint Mary’s Regional Hospital,     555 N. Arlington Ave.,     Reno, NV 89503-4724
10689625       +Saint Marys Regional Hospital,     235 West Sixth St.,     Reno, NV 89503-4548
10689626        Saint Marys Regional Hospital,     1801 W. Olympic Blvd.,     Pasadena, CA 91199-1467
10689637       +The Trails at Pioneer Meadows,     6717 Rolling Meadows Dr.,     Sparks, NV 89436-0106
10689639        US Bank/RMS CC,    Cb Disputes,    Saint Louis, MO 63166
10689644        Vital Recovery Services, Inc.,     P.O. Box 923747,    Norcross, GA 30010-3747
10689646       +West Hills Hospital,    1240 E. Ninth St.,     Reno, NV 89512-2964

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nick@wajdalawgroup.com Feb 01 2019 02:24:38        NICHOLAS M. WAJDA,
                 LAW OFFICE OF NICHOLAS M WAJDA,     871 CORONADO CENTER DR., STE. 200,    HENDERSON, NV 89052
tr             +EDI: QJCOPPAKNUDSON.COM Feb 01 2019 07:23:00       JERI COPPA-KNUDSON,    3495 LAKESIDE DR,
                 PMB #62,   RENO, NV 89509-4841
ust            +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Feb 01 2019 02:24:55        U.S. TRUSTEE - RN - 7,
                 300 BOOTH STREET, STE 3009,     RENO, NV 89509-1362
10689536       +EDI: AARGON.COM Feb 01 2019 07:23:00       Aargon Agency,    Attn: Bankruptcy Department,
                 8668 Spring Mountain Rd,    Las Vegas, NV 89117-4132
10689535       +EDI: AARGON.COM Feb 01 2019 07:23:00       Aargon Agency,    8668 Spring Mountain Rd,
                 Las Vegas, NV 89117-4132
10689539        EDI: AMEREXPR.COM Feb 01 2019 07:23:00       American Express,    P.O. Box 0001,
                 Los Angeles, CA 90096-8000
10689540       +EDI: AMEREXPR.COM Feb 01 2019 07:23:00       American Express Delta Sky,    PO BOX 0001,
                 Los Angeles, CA 90096-0001
10689542       +EDI: AMEREXPR.COM Feb 01 2019 07:23:00       Amex,   Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
10689541       +EDI: AMEREXPR.COM Feb 01 2019 07:23:00       Amex,   P.o. Box 981537,    El Paso, TX 79998-1537
10689543       +E-mail/Text: bk@avant.com Feb 01 2019 02:25:22       Avant,    222 N. Lasalle St,
                 Chicago, IL 60601-1101
10689544       +E-mail/Text: bk@avant.com Feb 01 2019 02:25:22       Avant,    Attn: Bankruptcy,   Po Box 9183380,
                 Chicago, IL 60691-3380
10689545       +E-mail/Text: bpcsbk@gmail.com Feb 01 2019 02:25:26        Business & Professional Coll Svc,
                 816 S Center St,    Reno, NV 89501-2306
10689546       +E-mail/Text: bpcsbk@gmail.com Feb 01 2019 02:25:26        Business & Professional Coll Svc,
                 Attn: Bnkruptcy,    Po Box 872,    Reno, NV 89504-0872
10689547       +E-mail/Text: info@buttecountycreditbureau.com Feb 01 2019 02:24:44        Butte Co Cr,
                 310 Flume St,    Chico, CA 95928-5429
                Case 19-50107-btb        Doc 10     Entered 02/02/19 22:03:01         Page 2 of 5



District/off: 0978-3           User: admin                  Page 2 of 3                   Date Rcvd: Jan 31, 2019
                               Form ID: 309A                Total Noticed: 113


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10689548       +E-mail/Text: info@buttecountycreditbureau.com Feb 01 2019 02:24:44         Butte Co Cr,
                 Attn: Bankruptcy Dept,    P O Box 7600,    Chico, CA 95927-7600
10689573       +E-mail/Text: SPECIALSERVICES@CRBAUTO.COM Feb 01 2019 02:25:22        CRB Auto,    P.O. Box 98541,
                 Las Vegas, NV 89193-8541
10689551       +E-mail/Text: bankruptcy@cavps.com Feb 01 2019 02:25:07        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
10689550       +E-mail/Text: bankruptcy@cavps.com Feb 01 2019 02:25:07        Cavalry Portfolio Services,
                 500 Summit Lake Drive,    Valhalla, NY 10595-2322
10689560        EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity - Victorias Secret,     PO Box 182789,
                 Columbus, OH 43218-2789
10689565       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bank/Overstock,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
10689564       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bank/Overstock,    Po Box 182120,
                 Columbus, OH 43218-2120
10689567       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bank/Victoria Secret,     Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
10689566       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bank/Victoria Secret,     Po Box 182789,
                 Columbus, OH 43218-2789
10689568       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bkl/Ulta,    Po Box 182120,
                 Columbus, OH 43218-2120
10689569       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Bkl/Ulta,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
10689570        EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity Wayfair,    P.O. Box 659617,
                 San Antonio, TX 78265-9617
10689563       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity bank/J Crew,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
10689562       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenity bank/J Crew,    Po Box 182789,
                 Columbus, OH 43218-2789
10689572       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenitybank/wayfair,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
10689571       +EDI: WFNNB.COM Feb 01 2019 07:23:00       Comenitybank/wayfair,    Po Box 182789,
                 Columbus, OH 43218-2789
10689576       +EDI: RCSFNBMARIN.COM Feb 01 2019 07:23:00       Credit One Bank,    Attn: Bankruptcy,
                 Po Box 98873,    Las Vegas, NV 89193-8873
10689575       +EDI: RCSFNBMARIN.COM Feb 01 2019 07:23:00       Credit One Bank,    Po Box 98875,
                 Las Vegas, NV 89193-8875
10689574        EDI: RCSFNBMARIN.COM Feb 01 2019 07:23:00       Credit One Bank,    P.O. Box 60500,
                 City of Industry, CA 91716-0500
10689577        EDI: DISCOVER.COM Feb 01 2019 07:23:00       Discover Financial,    Pob 15316,
                 Wilmington, DE 19850
10689578       +EDI: DISCOVER.COM Feb 01 2019 07:23:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
10689581       +EDI: FSAE.COM Feb 01 2019 07:23:00       First Source Advantage,    205 Bryant Woods South,
                 Buffalo, NY 14228-3609
10689582       +EDI: FSAE.COM Feb 01 2019 07:23:00       Firstsource Advantage, LLC,     205 Bryant Woods South,
                 Buffalo, NY 14228-3609
10689585       +EDI: PHINGENESIS Feb 01 2019 07:23:00       Genesis Bc/celtic Bank,    Attn: Bankruptcy,
                 268 South State Street Ste 300,    Salt Lake City, UT 84111-5314
10689584       +EDI: PHINGENESIS Feb 01 2019 07:23:00       Genesis Bc/celtic Bank,    Po Box 4499,
                 Beaverton, OR 97076-4499
10689592       +E-mail/Text: bpcsbk@gmail.com Feb 01 2019 02:25:26       Hospital Collection Sv,
                 Attn: Bankruptcy,    816 S Center St,    Reno, NV 89501-2306
10689591       +E-mail/Text: bpcsbk@gmail.com Feb 01 2019 02:25:26       Hospital Collection Sv,
                 816 S Center St,    Reno, NV 89501-2306
10689593       +EDI: IIC9.COM Feb 01 2019 07:23:00       I C System Inc,    Po Box 64378,
                 Saint Paul, MN 55164-0378
10689594       +EDI: IIC9.COM Feb 01 2019 07:23:00       I C System Inc,    Attn: Bankruptcy,    Po Box 64378,
                 St Paul, MN 55164-0378
10689595        EDI: IRS.COM Feb 01 2019 07:23:00      Internal Revenue Services,     PO Box 24015,
                 Fresno, CA 93779
10689597       +EDI: CBSKOHLS.COM Feb 01 2019 07:23:00       Kohls/Capital One,    Kohls Credit,    Po Box 3120,
                 Milwaukee, WI 53201-3120
10689596       +EDI: CBSKOHLS.COM Feb 01 2019 07:23:00       Kohls/Capital One,    N56 W 17000 Ridgewood Dr,
                 Menomonee Falls, WI 53051-5660
10689598       +E-mail/Text: bk@lendingclub.com Feb 01 2019 02:25:18        LendingClub,    71 Stevenson,
                 San Francisco, CA 94105-2934
10689601       +EDI: MERRICKBANK.COM Feb 01 2019 07:23:00       Merrick Bank/CardWorks,     Attn: Bankruptcy,
                 Po Box 9201,   Old Bethpage, NY 11804-9001
10689600       +EDI: MERRICKBANK.COM Feb 01 2019 07:23:00       Merrick Bank/CardWorks,     10705 S Jordan Gateway,
                 South Jordan, UT 84095-3977
10689606       +EDI: NFCU.COM Feb 01 2019 07:23:00       Navy FCU,   Attn: Bankruptcy,     Po Box 3000,
                 Merrifield, VA 22119-3000
10689605       +EDI: NFCU.COM Feb 01 2019 07:23:00       Navy FCU,   820 Follin Lane,     Vienna, VA 22180-4907
10689614       +EDI: AGFINANCE.COM Feb 01 2019 07:23:00       OneMain Financial,    Attn: Bankruptcy,
                 601 Nw 2nd Street,    Evansville, IN 47708-1013
10689613       +EDI: AGFINANCE.COM Feb 01 2019 07:23:00       OneMain Financial,    Po Box 1010,
                 Evansville, IN 47706-1010
                     Case 19-50107-btb             Doc 10       Entered 02/02/19 22:03:01                Page 3 of 5



District/off: 0978-3                  User: admin                        Page 3 of 3                          Date Rcvd: Jan 31, 2019
                                      Form ID: 309A                      Total Noticed: 113


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10689617        EDI: PRA.COM Feb 01 2019 07:23:00      Portfolio Recovery,     120 Corporate Blvd Ste 1,
                 Norfolk, VA 23502
10689618       +EDI: PRA.COM Feb 01 2019 07:23:00      Portfolio Recovery,     Po Box 41021,
                 Norfolk, VA 23541-1021
10689619       +E-mail/Text: brprocessor@pfccollects.com Feb 01 2019 02:25:25
                 Professional Finance Company, Inc.,    5754 W 11th St Ste 100,     Greeley, CO 80634-4811
10689620       +E-mail/Text: brprocessor@pfccollects.com Feb 01 2019 02:25:25
                 Professional Finance Company, Inc.,    Attn: Bankruptcy,     Po Box 1686,
                 Greeley, CO 80632-1686
10689627        E-mail/Text: dl-csgbankruptcy@charter.com Feb 01 2019 02:25:31        Spectrum,    PO Box 60229,
                 Los Angeles, CA 90060-0229
10689629       +EDI: RMSC.COM Feb 01 2019 07:23:00      Syncb/Phillips 66,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
10689628       +EDI: RMSC.COM Feb 01 2019 07:23:00      Syncb/Phillips 66,     P.o Box 965004,
                 Orlando, FL 32896-5004
10689630       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony - Amazon,     PO Box 965015,
                 Orlando, FL 32896-5015
10689631       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony Bank/Amazon,     Po Box 965015,
                 Orlando, FL 32896-5015
10689632       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony Bank/Amazon,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
10689634       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony Bank/Walmart,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
10689633       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony Bank/Walmart,     Po Box 965024,
                 Orlando, FL 32896-5024
10689635       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony/Ashley Furniture Homestore,
                 C/o Po Box 965036,    Orlando, FL 32896-0001
10689636       +EDI: RMSC.COM Feb 01 2019 07:23:00      Synchrony/Ashley Furniture Homestore,      Attn: Bankruptcy,
                 Po Box 965064,    Orlando, FL 32896-5064
10689638       +EDI: TCISOLUTIONS.COM Feb 01 2019 07:23:00       Total Card, Inc,    5109 S. Broadband Lane,
                 Sioux Falls, SD 57108-2208
10689640        EDI: USBANKARS.COM Feb 01 2019 07:23:00       US Bank/RMS CC,    Attn: Bankruptcy,    Po Box 5229,
                 Cincinnati, OH 45201
10689642       +EDI: USAA.COM Feb 01 2019 07:23:00      Usaa Federal Savings Bank,     Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio, TX 78288-1600
10689641        EDI: USAA.COM Feb 01 2019 07:23:00      Usaa Federal Savings Bank,     Po Box 47504,
                 San Antonio, TX 78265
10689643        EDI: VERIZONCOMB.COM Feb 01 2019 07:23:00       Verizon Wireless,    P.O. Box 660108,
                 Dallas, TX 75266-0108
10689645        EDI: RMSC.COM Feb 01 2019 07:23:00      Walmart/Synchrony Bank,     PO Box 530927,
                 Atlanta, GA 30353-0927
                                                                                                TOTAL: 73

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10689611          no name on CR Liability
10689553*        +Cbassociates,   Po Box 150,    Fairfield, CA 94533-0150
10689579        ##EOS CCA,   P.O. Box 296,    Norwell, MA 02061-0296
                                                                                                                    TOTALS: 1, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 30, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                      Case 19-50107-btb                 Doc 10       Entered 02/02/19 22:03:01                Page 4 of 5
Information to identify the case:
Debtor 1                MATTHEW JUSTIN VILES                                            Social Security number or ITIN        xxx−xx−7079
                        First Name   Middle Name    Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                MICHELLE LENA VILES                                             Social Security number or ITIN        xxx−xx−9322
(Spouse, if filing)
                        First Name   Middle Name    Last Name                           EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              District of Nevada
                                                                                        Date case filed for chapter 7 1/30/19
Case number:           19−50107−btb


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                   About Debtor 1:                                   About Debtor 2:

1.      Debtor's full name                         MATTHEW JUSTIN VILES                              MICHELLE LENA VILES

2.      All other names used in the fdba AUTOMAX, LLC                                                fka MICHELLE LENA QUINLAN
        last 8 years

3.     Address                                 6717 ROLLING MEADOWS DR., #2411                       6717 ROLLING MEADOWS DR., #2411
                                               SPARKS, NV 89436                                      SPARKS, NV 89436

4.     Debtor's attorney                       NICHOLAS M. WAJDA                                    Contact phone (702) 900−6339
                                               LAW OFFICE OF NICHOLAS M WAJDA
       Name and address                        871 CORONADO CENTER DR., STE. 200                    Email: nick@wajdalawgroup.com
                                               HENDERSON, NV 89052

5.     Bankruptcy trustee                      JERI COPPA−KNUDSON                                   Contact phone (775) 329−1528
                                               3495 LAKESIDE DR
       Name and address                        PMB #62
                                               RENO, NV 89509
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                  Case 19-50107-btb                    Doc 10          Entered 02/02/19 22:03:01                    Page 5 of 5
Debtor MATTHEW JUSTIN VILES and MICHELLE LENA VILES                                                                   Case number 19−50107−btb


6. Bankruptcy clerk's office                      300 Booth Street                                            Office Hours: 9:00 AM − 4:00 PM
                                                  Reno, NV 89509
    Documents in this case may be filed at this                                                               Contact phone: (775) 326−2100
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 1/30/19


7. Meeting of creditors                           March 7, 2019 at 10:30 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              300 Booth Street, Room 3087,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Reno, NV 89509
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 5/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
